If the power exists in the court, which I doubt, of compelling parties against their will to litigate to the end a pending action in order to secure to the defendant's attorney a bill of costs out of the plaintiff in the event that it shall transpire that the defendant has a good defense, it should never be exercised, for the creation of such a precedent will tend to promote, not to check, useless litigation, thereby adding to the public burdens and contributing to the annoyance of the responsible litigant. No principle can be invoked in support of such a holding, for the plaintiff owes the defendant's attorney no duty whatever and is under no obligation to pay him anything, and as the defendant has no cause of action his attorney is without any lien for the court to enforce. Without any claim then of any kind or character against a plaintiff, a defendant's attorney nevertheless asks that against his will the plaintiff be forced to try an action to see if the attorney cannot secure a claim against him. And the excuse presented to the court for requesting *Page 510 
such a determination is that the plaintiff has not agreed in his settlement to pay to his opponent's attorney something that he is concededly under no obligation to pay him. The plaintiff's conduct is miscalled fraudulent, for how can it be fraudulent for one to omit to provide for the payment to another of money which he does not owe to him, and for which that other has no claim whatever.
BARTLETT, HAIGHT, VANN, LANDON, CULLEN and WERNER, JJ., concur for affirmance; PARKER, Ch. J., reads dissenting memorandum.
Order affirmed.